DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-31 are currently pending.

Information Disclosure Statement
The information disclosure statement filed April 17, 2020 includes duplicate U.S. Patent Application Publications citations. Citations 33 and 39 are duplicates of citations 34 and 40, respectively. Thus, citations 33 and 39 have been lined through. All other references on this IDS were considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 6, 23, 24, 27, 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear if the “metal alkoxide precursor” is meant to be a material that forms a metal alkoxide or a metal alkoxide that is the precursor to the nanoparticles.
Claim 6 depends from claim 5 and thus, is also rendered indefinite.
Regarding claims 23 and 24, it is unclear what temperature value is encompassed “ambient temperature”. The “ambient temperature” of different locations would not be the same value. 
The term "substantially unmodified" in claims 27 and 28 is a relative term which renders the claims indefinite.  The term "substantially unmodified" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition in the Specification of what properties must remain unmodified or to what degree the properties may vary and still meet the limitation of “substantially unmodified”. 
Regarding claim 31, it is unclear what conditions need to be met (for example, a particular transmission percentage) to consider the coating to be optically clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15-17 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Iryo et al. (US 5,789,476).
Regarding claims 1, 9-11, 30 and 31, Iryo (Abstract) teaches a film-forming composition comprising a fine particulate compound that forms a colorless and transparent film on the surface of a lens. The fine particles (Column 4, lines 25-45) have a mean particle diameter of 1 to 800 nm, preferably 2 to 300 nm (nanoparticles). The particles can be surface modified by the same type of silanes that render the particles hydrophilic in the instant application (Column 6, line 46 through Column 7, line 23). The particles can then be included in a matrix (binder) that can be formed from the same compounds that are hydrophobic in the instant application (Column 7, line 30 through Column 8, line 12). 
While Iryo does not explicitly state that the functional groups of the particles and matrix are bound to each other, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that given that they can be formed from the same materials, treated in the same manner, they would be to some degree bound in the same manner as in the instant application. 

Regarding claims 5-8, the treatment compound that forms the outer surface of the nanoparticles can be formed from compounds as claimed (Column 6, line 46 through Column 7, line 23 and examples).
Regarding claim 13, the coating can have a thickness of from 0.05 to 30 microns (50 to 30,000 nm).
Regarding claim 15, the coating can be applied to only one surface of the lens (Column 18, last paragraph).
Regarding claims 16 and 17, the lens materials include hydrophobic polymers (Columns 13-16) and the coating matrix would to some degree bind to the lens in order to have the excellent adhesion disclosed (Column 17, lines 13-17).
Regarding claim 22, the coating can be deposited from solution (Column 13, lines 41-44).
Regarding claim 23, the coating can be performed without being heated (Column 13, lines 38-41).
Regarding claim 24, the substrate can have a heat distortion temperature of less than 100°C (Column 13, lines 38-41). This range encompasses material with a heat distortion temperature above ambient temperature. 
Regarding claim 25 and 26, the claims are directed to the article. The storage conditions (including the medium the article is stored in) are an intended use of the 
Regarding claims 27-29, given that the coating can be formed from the same type of materials as in the instant case, the teachings of Iryo would encompass coatings with the same properties when heated as in the instant case, barring evidence to the contrary.

Claims 1-17 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Misch et al. (US 3,637,416) in view of evidence provided by the Columbia Encyclopedia -silica gel definition.
Regarding claims 1, 4-14 and 30, Misch (Column 3, lines 25-60) teaches a coating that coating can be used on many articles, including contact lenses. Misch (Column 9, line 47 through Column 10, line 72) teaches forming a composition of a compatible bonding film or layer forming, and silica or silica gel depositing, silicon compounds in a mixture that can include an ethanol solvent and applying this composition to a surface and performing hydrolysis and condensation. Such a mixture would be a solution. The silica or silica gel forming composition can be the same type as those of the instant application (Column 8, line 67 through Column 9, line 36). As evidenced by the Columbia Encyclopedia -silica gel definition, silica gel is a colloidal 
While Misch does not explicitly state that the particles are nanoparticles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given that the methods can form coating with a thickness of from 0.01 to 0.1 microns (10 to 100 nm), the particle size would be in this range, otherwise the coating thickness would be larger. 
The material that binds the silica or silica gel to the surface is a siloxane resin formed from hydrolysis of specific types of silanes (Column 5, lines 7-52). While Misch does not state that these siloxanes are hydrophobic, given that they can be siloxanes formed from the same silanes as in the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that they would be hydrophobic in the same manner as in the instant case. Given that the particles and the binder can be formed from the same materials with the same functional groups as in the instant applications, the functional groups would bind in the same manner.  
Regarding claims 2 and 3, the binder is hydrolyzed and condensed (Paragraph bridging Columns 9 and 10). Based on the materials that the binder is formed from, this would form a silicone compound and would encompass forming siloxane oligomers.
Regarding claim 15, Misch (Column 11, lines 5-32 and the Figure) teaches that the coating can produce uncoated areas and that the coating can be on one side of the article.

Regarding claim 17, the particles are bound to the substrate through the binder (See for example the Figure). 
Regarding claim 22, the coating can be deposited from solution (Column 9, line 73 through Column 10, line 56).
Regarding claims 23 and 24, the coating can be performed at ambient temperature so as not to damage the substrate (Column 5, lines 7-52 and Column 10, lines 57-72).
Regarding claims 25 and 26, the claims are directed to the article. The storage conditions for the article (including the medium that the article is stored in) are an intended use of the article. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Given that the coating can be formed from the same materials as in the instant case, it would be capable of being stored in the same manner.
Regarding claims 27-29, given that the coating can be formed from the same materials as in the instant case, it would provide the same properties when heated in an acidic solution, barring evidence to the contrary.
Regarding claim 31, in order for the coating to be useful in coating a contact lens, it would need to be optically clear.

Claims 12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Misch et al. (US 3,637,416) as applied to claims 11, 15 and 17 above, and further in view of Fujisawa et al. (US 2004/0106694).
Regarding claim 12, as stated above, Misch teaches a coated article that meets the limitations of claim 11.
Misch does not specifically disclose or limit the material that the contact lens is formed from. 
Fujisawa (Paragraphs 1-3) teaches materials for forming contact lenses that provide high oxygen permeability and provide contact lenses that are not turbid. The lenses can be further treated to increase surface wettability (Paragraph 39). The monomers that form the material that is used to form the contact lens can include siloxane groups such as polymethyl siloxane groups (Paragraph 4-17 and 19-25). The contact lens material include both hydrophobic and hydrophilic components (Paragraph 21) and thus, would have hydrophilic and hydrophobic regions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the contact lenses of Fujisawa, as the contact lenses of Misch, in order to have lenses that provide high oxygen permeability and are not turbid.
Regarding claims 15-21, given that the coating of Misch forms particles from the same silanes as in the instant application and forms a bonding film formed of the same silanes as in the instant application that is attached to both the particles and the substrate, the behavior of the bonding film to the hydrophobic and hydrophilic areas of the contact lens of Fujisawa formed of the same material would be the same as in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




August 14, 2021